United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                   (Argued September 14, 2000 - Decided October 2, 2001)

                                       October 12, 2001

                                              Before

                             Hon. ILANA DIAMOND ROVNER, Circuit Judge

                             Hon. DIANE P. WOOD, Circuit Judge

                             Hon. TERENCE T. EVANS, Circuit Judge


Nos. 99-3076, 99-3336, 99-3891, 99-3892                 Appeal from the United States
    & 01-2050                                            District Court for the
                                                         Northern District of Illinois,
NATIONAL ORGANIZATION FOR                                Eastern Division.
WOMEN, INC., etc., et al.,
                    Plaintiffs-Appellees,               No. 86 C 7888

       v.                                               David H. Coar, Judge.

JOSEPH M. SCHEIDLER, et al.,
              Defendants-Appellants.



                                           ORDER

       The opinion issued by this Court on October 2, 2001 is amended as follows:

              Page 11, third line from the bottom of page should read:

              “been convicted of predicate act and that plaintiff has suffered a”

              Page 26, sixth line from top of page: the word “insuring” should read “ensuring.”

                                                                 SO ORDERED .